


Exhibit 10.12(b)


SECOND AMENDMENT TO THE
MINERALS TECHNOLOGIES INC. RETIREMENT PLAN
(as amended and restated effective as of January 1, 2006, with certain other
effective dates)


WHEREAS, pursuant to Section 9.1 of the Minerals Technologies Inc. Retirement
Plan, as amended and restated effective as of January 1, 2006, with certain
other effective dates (the “Plan”), Minerals Technologies Inc. reserves the
right to amend the Plan by action of its Board of Directors and now wishes to do
so by the following amendment.


NOW THEREFORE, the Plan is hereby amended as follows:


1.
Effective January 1, 2008, Section 2.1(b)(3) shall be amended by deleting
sections 2.1(b)(3)(A) and (B) and deleting the words “(C) Top Heavy Factors.”



2.           The last sentence of Section 7.2(a) shall be replaced with the
following:


Such preretirement surviving Spouse benefit, payable for the life of the
surviving Spouse, shall commence at the end of the month following the month in
which the Member would have attained his Normal Retirement Date or earlier, if
the Spouse so elects (provided that for deaths occurring before January 1, 2009,
such commencement date shall not be earlier than the date the Member first would
have reached age 55).  If the Spouse elects for such preretirement Spouse
benefit to be payable commencing earlier than the date the Member would have
attained age 55, the Single Life Annuity otherwise payable at age 55 shall be
further reduced using the actuarial assumptions provided in the first sentence
of Section 2.1(b)(2) to reflect such early commencement.


Effective for deaths that occur on or after January 1, 2009, solely for purposes
of this Section 7.2 and solely with respect to a Member’s Accrued Benefit in
excess of the Member’s Accrued Benefit as of December 31, 2008 (“post-2008
Accrued Benefits”), a person who would otherwise be considered the Member’s
Spouse under the Plan, except that he or she is the same sex as the Member,
shall be treated in the same manner as a Spouse for purposes of determining the
preretirement death benefit payable under this Section 7.2 under the Career
Earnings Formula with respect to a Member’s post-2008 Accrued Benefits.  Such
Member shall be considered to be a married Member for purposes of the last
sentence of Section 7.1 with respect to such post-2008 Accrued Benefits.


3.           Effective January 1, 2008, Article 8 shall be amended to read in
its entirety as follows:


Article 8.  Maximum Benefit Limitations
 
8.1  General Rule
Benefits payable to any Member shall not at any time exceed the maximum
permissible benefit limits as provided in this Article 8.  In the event benefits
are paid to the Spouse, contingent annuitant or other beneficiary of any Member
or an alternate payee with

 
 

--------------------------------------------------------------------------------

 

respect to any Member, such benefits will be aggregated with benefits paid to
the Member in applying the limitations contained in this Article 8.


The maximum Annual Benefit which may be paid in any Plan Year to any Member who
is at least sixty-two years of age and not over sixty-five years of age from all
qualified defined benefit plans maintained by the Company and any Affiliated
Company (whether or not terminated) shall be the lesser of the following
amounts:


(a)           $185,000 (the “Dollar Limitation”); or


(b)           100% of the Employee’s average annual compensation (as defined
below) for the three consecutive Limitation Years with the Company and any
Affiliated Company that produce the highest average, as determined in accordance
with regulations under Code section 415 (the “Employee’s Compensation
Limitation”).


If, as of any January 1, the Secretary of the Treasury adjusts the Dollar
Limitation in this Article 8 pursuant to Code section 415(d), such adjusted
Dollar Limitation shall be effective for purposes of the Plan, without the
necessity of an amendment, and shall be applicable to the Limitation Year
containing such January 1.  Anything to the contrary notwithstanding, any
benefit limited by the provisions of this Article in a previous Plan Year shall
be increased with respect to future payments to the lesser of the adjusted
dollar limitation or the amount of benefit which would have been payable under
this Plan without regard to the provisions of this Article.




The provisions of this Article 8 shall be interpreted and applied in accordance
with the rules of Code section 415 and the regulations thereunder, and the
relevant provisions of the regulations are incorporated by reference herein.  In
the event that payments to or on behalf of a Member begin on multiple dates, the
rules of this Article 8 shall be applied on each such date to the relevant
portion of the benefit.  Notwithstanding any other provision of this Article 8,
a Member’s Annual Benefit shall not be reduced below the amount of the Annual
Benefit payable as of December 31, 2007 under the terms of the Plan in effect on
April 5, 2007, including the terms of Article 8 as then in effect.


If the Member is or was a participant in another qualified defined benefit plan
of the Company and any Affiliated Company (whether or not such plan has been
terminated), and the Member’s employer-provided annual benefit under all such
plans, including this Plan, exceeds the maximum Annual Benefit under this
Article 8 determined as of the same age under each applicable plan, the maximum
monthly retirement income applicable to all such defined benefit plans of the
Company and any Affiliated Company shall be determined and allocated on a pro
rata basis in proportion to the actuarially equivalent amount of retirement
income otherwise accrued under each such plan so that the maximum Annual Benefit
is not exceeded.

 
 

--------------------------------------------------------------------------------

 



Section 8.2  Adjustment for Other Forms of Payment
If the form of payment of the benefit under the Plan is other than a
straight-life annuity (with no ancillary benefits), or if the Member has made
mandatory or voluntary contributions or rollover contributions, or if any
portion of the payment is attributable to assets transferred to the Plan from
another qualified plan not maintained by the Company and any Affiliated Company,
the benefit shall be adjusted so that it is actuarially equivalent to an Annual
Benefit.


For purposes of adjusting any Non-Decreasing Annuity Benefit (as defined below),
the actuarially equivalent amount shall be the greatest of (i) the amount
determined utilizing the Plan interest rate and Plan mortality table used for
converting a straight-life annuity to an alternative form of benefit, and (ii)
the amount determined utilizing the Applicable Mortality Table and a 5 percent
interest rate assumption.


For purposes of adjusting any benefit that is not a Non-Decreasing Annuity
Benefit, the actuarially equivalent amount shall be the greatest of (i) the
amount determined utilizing the Plan interest rate and Plan mortality table used
for converting a straight-life annuity to an alternative form of benefit, (ii)
the amount determined utilizing the Applicable Mortality Table and a 5.5 percent
interest rate assumption, or (iii) for Limitation Years after 2005, the amount
determined utilizing the Applicable Mortality Table and the Applicable Interest
Rate (defined below) divided by 1.05.


No actuarial adjustment shall be required to reflect the value of any of the
following:  (A) that portion of any joint and survivor annuity which constitutes
a qualified joint and survivor annuity (as defined in section 417 of the Code);
(B) benefits that are not directly related to retirement benefits, such as
pre-retirement disability and death benefits, and post-retirement medical
benefits; and (C) post-retirement cost-of-living increases made in accordance
with section 415(d) of the Code.


Section 8.3  Adjustment for Benefits Commencing Before Age 62 or After Age 65
(a)           If payment of benefits under the Plan begins before the Member’s
sixty-second birthday, the maximum Annual Benefit shall be the lesser of the
following amounts:


(i)           The Age-Reduced Dollar Limitation (defined below); or


(ii)           The Employee’s Compensation Limitation.


For purposes of this Article 8, the term “Age-Reduced Dollar Limitation” means a
reduced dollar limitation that, as so reduced, equals an Annual Benefit amount
(as of the date of commencement of such benefit) that is actuarially equivalent
to the Dollar Limitation beginning at age 62.  The actuarially equivalent amount
shall be equal to the lesser of  (A) the Dollar Limitation multiplied by the
ratio of the Annual Benefit under the Plan at the time payments are scheduled to
commence, without regard to the limits of this Article 8, to the Annual Benefit
commencing at age 62, without regard to the limits of this Article 8, and (B)
the actuarially equivalent amount determined utilizing a five

 
 

--------------------------------------------------------------------------------

 

percent interest rate and the Applicable Mortality Table (defined below).  To
the extent that benefits will not be forfeited upon the death of the Employee,
the mortality decrement shall be ignored for purposes of determining any
reduction in the dollar limitation.  If any benefits are forfeited upon death,
the full mortality decrement shall be taken into account.


(b)           If payment of benefits under the Plan begins after the Employee
attains age sixty-five, the maximum Annual Benefit shall be the lesser of the
following amounts:


(i)           the Age-Increased Dollar Limitation (defined below); or


(ii)           the Employee’s Compensation Limitation.


For purposes of this Article 8, the term “Age-Increased Dollar Limitation” means
an increased dollar limitation that, as so increased, equals an Annual Benefit
amount (as of the date of commencement of such benefit) that is actuarially
equivalent to the Dollar Limitation beginning at age 65.  The actuarially
equivalent amount shall be equal to the lesser of: (A) the Dollar Limitation
multiplied by the ratio of the Annual Benefit under the Plan at the time
payments are scheduled to commence, disregarding accruals after age 65 and
without regard to the limits of this Article 8, to the Annual Benefit payable to
the Member at age 65, without regard to the limits of this Article 8, and (B)
the actuarially equivalent amount determined utilizing a five percent interest
rate and the Applicable Mortality Table.  To the extent that benefits will not
be forfeited upon the death of the Member, the mortality decrement shall be
ignored for purposes of determining any increase in the dollar limitation.  If
any benefits are forfeited upon death, the full mortality decrement shall be
taken into account.


Section 8.4  Adjustment for Fewer Than 10 Years of Participation or Vesting
Service
If, at the time payment of benefits to any Member commence, such Member has
fewer than ten years of participation (as defined by the Secretary of the
Treasury), the Dollar Limitation (as increased or decreased) applicable to such
individual shall be one-tenth of the otherwise applicable limitation times the
number of whole and partial years of participation completed by the Member.


If, at the time payment of benefits to any Member commence, such individual has
fewer than ten Years of Creditable Service with the Company and any Affiliated
Company, the Member’s Compensation Limitation applicable to such individual
shall be one-tenth of the otherwise applicable limitation or exemption, as the
case may be, times the number of whole and partial years of service completed by
the Member.


The provisions of this Section 8.4 shall not reduce the otherwise applicable
Member’s Compensation Limitation to less than one-tenth of such limitation or
exemption.


Section 8.5  Definitions

 
 

--------------------------------------------------------------------------------

 

Solely for purposes of this Article 8, the following terms shall have the
meanings set forth below:


“Annual Benefit” shall mean a benefit payable annually in the form of a
straight-life annuity (with no ancillary benefits) under a plan to which
employees do not contribute and under which no rollover contributions are
made.  In computing the maximum permissible Annual Benefit, benefits
attributable to mandatory or voluntary employee contributions (if any), rollover
contributions or assets transferred to this Plan from a qualified plan
maintained by an employer other than the Company and any Affiliated Company
shall be disregarded.


“Applicable Interest Rate” shall mean the interest rate specified in Section
2.1(b)(2)(A).


“Applicable Mortality Table” shall mean the mortality table specified in Section
2.1(b)(2)(B).


“Compensation” shall mean all compensation of the Member from the Company and
any Affiliated Company (as described in section 415(c)(3) of the Code) for the
Plan Year, that is actually paid or made available to the Member within the
Limitation Year, but not to exceed $245,000 (as adjusted pursuant to section
401(a)(17) of the Code) for any Limitation Year.  For Plan Years beginning after
December 31, 1997, the term “Compensation” shall include any elective deferral
(as defined in section 402(g)(3) of the Code), and any amount which is
contributed or deferred by the Company and any Affiliated Company at the
election of the Member, and which is not includible in the gross income of the
Member by reason of section 125 of the Code.  For Plan Years beginning on or
after January 1, 2001, elective amounts that are not includible in the gross
income of the Member by reason of section 132(f)(4) of the Code shall also be
considered “Compensation” for these purposes.  “Compensation” for purposes of
this Article 8 includes only amounts paid prior to severance from employment or
regular compensation, overtime, bonuses, commissions or similar payments for
services and any payment that would have been paid prior to severance from
employment if the employee had not terminated employment that is paid by the
later of 2½ months after severance from employment or the end of the Limitation
Year in which severance from employment occurs.


“Limitation Year” shall mean the Plan Year.


“Non-Decreasing Annuity Benefit” shall mean the amount of any distribution paid
in the form of an annual benefit that (a) does not decrease during the life of
the Member, or, in the case of a qualified pre-retirement survivor annuity, the
life of the Member’s Spouse; or (b) decreases during the life of the Member
merely because of (i) the death of the survivor annuitant (but only if the
reduction is to a level not below 50% of the annual benefit payable before the
death of the survivor annuitant); or (ii) the cessation or reduction of Social
Security supplements or qualified disability benefits (as defined in section
411(a)(9) of the Code).

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Employer, by its duly authorized officers, has caused
this First Amendment to be executed, on this 22nd day of December, 2008.






MINERALS TECHNOLOGIES INC.






BY:  /s/ Kirk Forrest
Kirk Forrest
General Counsel




BY:  /s/ D. Randy Harrison
D. Randy Harrison
Sr. Vice-President, Organization and Human Resources





 
 

--------------------------------------------------------------------------------

 
